Case 4:20-cv-00447-ALM Document 32 Filed 07/06/21 Page 1 of 2 PageID #: 1255




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

BRIAN HUDDLESTON,                                  §
                                                   §
v.                                                 §     Civil Action No. 4:20-cv-447
                                                   §     Judge Mazzant
FEDERAL BUREAU OF INVESTIGATION                    §
and UNITED STATES DEPARTMENT OF                    §
JUSTICE.                                           §

                                             ORDER

       Pending before the Court is Plaintiff Brian Huddleston’s Motion for In Camera Review

(Dkt. #28). After considering the Motion, Defendants’ response (Dkt. #30), and Plaintiff’s reply

(Dkt. #31), the Court finds that the Motion should be DENIED without prejudice.

       Plaintiff requests that the Court conduct an in camera review of “all responsive documents”

in unredacted form (Dkt. #28 at p. 16). But as Defendants point out in response, “the production

phase is ongoing, and the briefing phase of the case has not begun or even been scheduled” (Dkt.

#30 at p. 2). See Juarez v. Dep’t of Justice, 518 F.3d 54, 60 (D.C. Cir. 2008) (finding in camera

review “unnecessary” when the agency’s affidavits “sufficiently describe the documents and set

forth proper reasons for invoking an exemption”). As such, Plaintiff’s request is premature. Upon

completion of Defendants’ production, the parties may meet and confer to discuss the details of a

scheduling order for the briefing phase of the litigation, if necessary. But until then, Plaintiff’s

request for in camera review is improper at this time.

       It is therefore ORDERED that Plaintiff’s Motion for In Camera Review (Dkt. #28) is

hereby DENIED without prejudice.
Case 4:20-cv-00447-ALM Document 32 Filed 07/06/21 Page 2 of 2 PageID #: 1256

SIGNED this 6th day of July, 2021.




                           ___________________________________
                           AMOS L. MAZZANT
                           UNITED STATES DISTRICT JUDGE




                                        2
